Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 2/9/2021 with a priority date of 2/26/2008.
Claims 39-58 are currently pending and have been examined.
Amendments to claims 39-58 have been entered.
Claims 39-58 overcome the art of record for the reasons set forth below.
The Terminal disclaimer filed on 10/14/2022 overcome the Double Patenting rejection.
Claims 39-58 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: The claims 39-50 are a method, claims 51-57 are a computer program product comprising computer readable storage medium and program code, and claims 58 is a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are directed to an abstract idea without providing a practical application or significantly more.
Step 2A: 
Prong 1: The claims include the abstract concepts of receiving interactions indicative of activity between a user and presented advertisements, receiving interactions indicative of interactions between a user and a subject individual, determining a friend rank, determining a contributor rank, identifying a set of advertisements based at least in part on a score that is generated by aggregating friends rank and contributor rank, selecting an advertisement from the set based on presentation criteria, selecting a subject individual by comparing at least one normalized contributor rank. The next steps determine a type of placeholder in the advertisement, obtain a representation of subject individual (i.e. name), configure the advertisement with the representation, display the advertisements and detect an interaction with the advertisement then determine a second type of placeholder in the presented advertisement and configure the presented advertisement to include a second represented subject individual where the one or more advertisements are broadcast to another user.
For example, select an advertisement based on both condition X and condition Y then select a user based condition X and Y and combine the advertisement with a representation of the user then display the ad and gather interactions then add a representation and broadcast the advertisement to another user. Dependent claims include specifics about the representation, the score, the rank, the interactions and the format of the advertisement.
These concept fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	Prong 2: This judicial exception is not integrated into a practical application because:
(1) Additional element of a server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
(2) Additional elements in the first receiving step merely recite gathering data about a user’s interaction with a client device, which merely adds insignificant extra-solution activity (data gathering) to the judicial exception - see MPEP 2106.05(g).
(3) Additional elements in the last 5 steps beginning with determining a location and type of a placeholder merely recite steps for displaying the selected advertisements and selected individual, which likewise merely adds insignificant extra-solution activity (displaying results) to the judicial exception - see MPEP 2106.05(g). At best reciting a placeholder is any area set aside to add any type representation of the subject individual and on any type of advertisement, as such the limitation fails to even provide a general link to a technological environment or field of use.
This ordered combination of steps merely offers a server that is receiving data about interactions, processing data to generate scores, comparing scores, selecting an advertisement, selecting a subject individual and transmitting a result then storing additional interactions, which amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server amounts to no more than mere instructions to apply the exception using a generic computer component, and receiving data and placing content in a placeholder then transmitting the advertisement merely adds insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component along with data gathering and outputting a result, does not provide an inventive concept beyond offering a scoring algorithm. Examiner asserts that that the claims as a whole are no more than a drafting effort designed to monopolize the exception and the claims are not patent eligible. See, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Critically, the analysis under step 2B does not consider the elements describing the abstract ideas that are set forth above in Step 2A. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons.
The server, client machine and interface are recited at a high level of granularity and must be interpreted broadly as merely performing the generic functions of processing data and providing functions of generic interface. The server merely receives data, transmits data and automates the steps that determine the scores and ranks, and selects advertising and a subject individual. Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed automating abstract idea on generic computers. The client machine receives data about advertisements and users, displays data on an interface and collects interaction data. These computerized devices performing the function of receiving data, processing data, transmitting data and providing an interface amount to mere instructions to implement the abstract idea on generic components, which does not amount to significantly more. See, sending messages over a network  in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) 
Beside the basic function of processing data, the claim claims recite an interface and a placeholder, which infers some use of networks over which interaction and advertising data are sent and received along with stored, but these elements do not amount to significantly more because courts have held that adding generic computer components such as an “interface,” “network,” and “database” does not satisfy the inventive concept requirement. See, Mortgage Grader, as well as the following holdings cited in Mortgage Grader: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[T]he interactive interface limitation is a generic computer element.”); buySAFE, 765 F.3d at 1355 (sending information over network is “not even arguably inventive”); Accenture Global Servs. GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) (database components did not make claims patent-eligible). 
Further, the placeholder is claimed broadly and described at a high level of generality in [0092] of the applicant’s published specification, as such the steps related to this feature fail to add meaningful limitations. Even if the steps related to the placeholder are interpreted as a specific way of displaying the advertisement and requiring the use of technology then these steps merely offer well-understood, routine, conventional activity. 
For evidence see Osaka et al. US 2006/0193008 at [0120], which explains that “A contents placeholder which designates a layout of fixed contents so that an image has a defined place on a page is well known in the digital printing art. In the following description, containers have positions and sizes and can be edited and displayed by methods known in well-known art. Description will be made below by focusing on display and editing in variable data printing.” 
Therefore, taking these limitations as an ordered combination adds nothing that is not already present when the elements are taken individually. As a whole the limitations describe a business process that results in an endorsed advertisement. Further, the fact that the claims include a computer implementation that may surpass in speed or complexity of what a human mind is capable of accomplishing is irrelevant where the complexity is overcome merely by automating a basic approach using generic computer elements and data processing techniques. Therefore, the claims do not amount to significantly more than the recited abstract idea.

REASONS OVERCOMING THE  ART OF RECORD
The claims overcome the art because the claims present a combination of  steps for (1) selecting an advertisement and (2) selecting an individual whose representation is inserted in the advertisement: 
(1) Record user interactions with advertisements and receive a request for an advertisement. Determine a friend rank and a contributor rank then generate a score by aggregating both ranks then using this score to select an advertisement. 
(2) Normalize the contributor ranks and normalize the friend ranks. Then compare the ranks and select a subject user having contributed input and having at least one interaction with the advertisement.
To these concepts the applicant has added a series of additional concepts and computerized devices and operations that place different interactions in a standard format, select and insert a representation of the user in the advertisement template and transmit the advertisement to the user for display and record further interactions with the advertisement. 
Kendall discloses selecting content and advertising based affinity based on interactions between users and further selecting advertising based on the that probability that a particular member will click on an ad, as a weighted function of the member's affinities for the objects, such the item being advertised. Kendall also discloses inserting a friends name in an advertisement based on affinity between the users, and the friend performing an actions, such as a purchase and tracking interactions with advertisements. 
Essentially, friend rank is based on interactions with the friend and the contributor rank is based on the friend viewing advertisement and performing an action that indicates how the advertising performed, such as the ad induced a purchase of the advertised product. 
Kendall does not disclose that purchasing the items is a result of having at least one recorded indication of an interaction with the one or more presented advertisements. The claims also require scoring each advertisement for both ranks, aggregating the ranks, generating a score for both ranks, comparing normalized ranks, and selecting a represented user based on the compared ranks. In contrast, Kendall scores user’s based on affinity, identifies a friend having a high affinity, identifies the friend performed an action, selects an advertisement based on the affinity that the receiving user has for the advertisement then shows the advertisement to the user with an representation that the friend that performed the action related to advertisement. The result is the user is shown advertising indicating the friend performed an action related to an advertiser, such as purchase, which Kendall discloses without requiring the friend to have first viewed the specific advertisement, and without disclosing the two rankings for each advertisement, selecting an advertisement using aggregated score based on the rankings, and selecting a represented user based on comparing normalized ranks.
The closest reference to the concept a contributor rank is Ebanks, which describes assigning a value to a user based on the number of social network connections and assigning a value to a user based on the relevance of the content provided by user, where the relevance is based on performance as measured by other users interacting with the content. These values are used to arrive at a influence ranking score that can be provided to advertisers to send advertising to influential users. The concept of combining two rankings or values to generate one score is present, but each value is related to criteria that relates to contributions to the social network. Specifically, in Ebanks the value based on number of friends is not indicative of social network interactions occurring between the users, and the value based on relevance is for the user’s post, where neither of these specifically indicate the relative performance of advertisements containing a representation of the user, which is described in [0072] of the applicant’s specification.
The art of record discloses the claimed steps for configuring advertising using a friend rank that is based on interaction between users of a social network. The art of record also discloses selecting endorsers, influencer, recommenders or experts based on the a user reputation or influence within a social network community where the reputation is based on performance of the users content. The applicant’s claims including the concept of combining these two types of rankings to select advertisements and subject individuals in a specific manner that was not disclosed by a single reference the art of record. 
Essentially, friend rank is based on interactions with the friend and the contributor rank is based on the friend viewing advertisement and performing an action that indicates how the advertising performed, such as inducing a purchase of the advertised product. This simple concept, which is present in Kendell, is claimed in a manner the requires that the selection of both the advertisement and the friend is based on both ranks via a aggregated score, normalized ranks and combination related steps. Each rank is based on specific criteria, which are known concepts that are often used to select advertisements, but the art of record does not offer a reasonable combination of additional references that disclose combining these concept in the claimed manner.
See: Kendall 2009/0119167 and Bezos 7,433,832. The Final rejection for application number 12/393,795 dated 2/5/2014 applies references to much broader claims on the concepts of friend ranks and contributor ranks. 
See also: Ebanks US 2007/0198510 for influence rankings discussed above.
See also: Flake et al. US 2008/0154915 for estimating the performance of advertisements that are being recommended by other users.
See also: Daniluk US 2008/0162157 for a ranking system of products and companies that differentiate the opinions of friends and authorities in given fields and providing the user with an explicit normalized and aggregated value/opinion about a given product or contractor.
See also: Jones US 2009/0106040 for monitoring which recommendations, and recommendation types were acted on and if the recommendations acted upon were of value to the use.
See also: Gerace US 10,510,043, Coletrane US 2008/0189122, and Work US 2006/0042483, Atazky US 2007/0121843 for additional examples of social network affinity score and/or influence scores, Robinson et al. US 2009/0165140 for inserting content in placeholders.



Response to Arguments

Under Prong 2A Prong 1: the claims are directed to an abstract idea because the bulk of the claims recite an abstract series of steps that merely manipulates data via a series of ranking metrics to quantify a relationship between two or more user’s and an advertisement based on a friend rank and contributor rank. 
Under Prong 2A Prong 2:  the claimed template merely adds extra solution activity for displaying the advertisement, collecting interactions with the advertisement and broadcasting the advertisement to another user. Examiner does not agree with the applicant’s assertion that the claim dynamically modify a user interface because the claims merely transmit a first advertisement then broadcast the advertisement to other users, which amounts to displaying the results of the ranking process. In Prong 2, the following are examples of factors that are considered: (1) Improvements to another technology or technical field; (2) Improvements to the functioning of the computer itself; (3) Applying the judicial exception with, or by use of, a particular machine; (4) Effecting a transformation or reduction of a particular article to a different state or thing; (5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or (6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
These factors emphasize the importance of technology and technical improvements in the analysis of the claims under Prong 2 to determine whether the claims amount to a practical application. Examiner respectfully asserts that merely providing general links to technical elements and technical environments that are being used as tools to apply the abstract idea does not weigh in favor of patentability when the claims merely offer well known technical functions being performed by generic devices. Claims direct to an abstract idea that overcome Step 2B often include technical improvements, such as locating filters on an ISP server as opposed to placing the filter on client devices. The specificity of the technical solution provided by claims similar to those in BASCOM stands in sharp contrast to the absence of any such specific technical solution in the claims at issue in this application. 
Under Step 2B: the claims offer a first series of ranking steps along with the concept of a template that inserts the results of the ranking steps. Simply put, the applicant has merely appended the use interfaces, shown in Figure 3A-3E, and added a template to a complicated series of rankings that overcomes the art of record, but the specification and the claims fail to provide the technical details needed to overcome the rejection under 35 USC 101. Further, the specification does not even use the term “template” and instead refers to the use of placeholders. See, [0090] were placeholders are just one example for inserting content in an advertisement. Examiner respectfully asserts that the use of template must be interpreted broadly as nothing more than providing space on an interface for inserting a type of content.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688